United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-3223
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
Howard Harris,                           *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: August 7, 2000
                                Filed: August 11, 2000
                                    ___________

Before RICHARD S. ARNOLD, BEAM, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

      Howard Harris challenges the sentence imposed by the district court1 after he
pleaded guilty to a drug offense. His counsel has filed a brief and moved to withdraw
pursuant to Anders v. California, 386 U.S. 738 (1967). Harris has filed a pro se
supplemental brief and a motion to proceed pro se on appeal.




      1
        The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri.
       As part of his plea agreement, Harris waived his right to appeal his sentence
unless the district court departed upward from the Guidelines range. We conclude that
this waiver was knowing and voluntary. Among other things, Harris was assisted by
counsel at the change-of-plea and sentencing hearings; the court questioned him about
the appeal waiver at the change-of-plea hearing, verifying that he understood he was
waiving his right to appeal as part of the plea bargain, and then reminded him of the
appeal waiver at sentencing; his sentence does not conflict with the plea agreement; and
he was age 28, reported having earned a GED, and had prior experience with the
criminal justice system. See United States v. Michelsen, 141 F.3d 867, 871-72 (8th
Cir.) (appeal waiver is enforceable so long as it resulted from knowing and voluntary
decision; examining personal characteristics of defendant, such as age, education, and
prior experience with criminal justice system, when assessing knowledge and
voluntariness of decision), cert. denied, 525 U.S. 942 (1998); United States v. Greger,
98 F.3d 1080, 1081-82 (8th Cir. 1996) (so long as sentence is not in conflict with
negotiated plea agreement, knowing and voluntary waiver of right to appeal from
sentence will be enforced; waiver was knowing and intelligent where it was included
in plea agreement, discussed at change-of-plea hearing, and reviewed by court at
sentencing).

       Accordingly, because Harris’s sentence was not an upward departure from the
Guidelines range, we now specifically enforce his promise not to appeal by dismissing
his appeal. See United States v. Estrada-Bahena, 201 F.3d 1070, 1071 (8th Cir. 2000)
(per curiam). We also grant counsel’s motion to withdraw, and deny the pending
motion as moot.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.


                                          -2-